20-12094-mew   Doc 12-3   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 3
                                  Pg 1 of 30




                     EXHIBIT 3
FILED: MONROE COUNTY CLERK 07/17/2020 02:47 PM                                                                                                                         INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 71                              Doc 12-3                      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                 RECEIVEDExhibit
                                                                                                                          NYSCEF:3 07/17/2020
                                                                                      Pg 2 of 30



         SUPREME                COURT             OF         THE         STATE           OF     NEW YORK
         COUNTY                OF     MONROE:                     COMMERCIAL                       DIVISION




            POSADAS                 DE PUERTO                     RICO

            ASSOCIATES,                     L.L.C.,                                                       Index       No.       E2020003156



                                                          Plaintiff,                                      Justice:        J. Scott         Odorisi,         J.S.C.


                         v.                                                                               NOTICE                OF     ENTRY


            CONDADO                   PLAZA           ACQUISITION,                       LLC;
            CONDADO                   PLAZA           ACQUISITION

            LAGOON,                 LLC;       and        CONDADO                  PLAZA
            ACQUISITION                      OCEAN,               LLC,


                                                          Defendants.




                   PLEASE                   TAKE           NOTICE                that   the   attached        is a true        and     correct        copy      of   an Order


         signed    by     the       Honorable             J. Scott           Odorisi     on July     16,    2020,         and    duly         entered       in the    office    of the


         Monroe     County             Clerk         on    July        17,    2020.


          Dated:    New             York,      New         York                                      Respectfully               submitted,

                        July    17,     2020


                                                                                                    /s/    Joseph         M.    Sanderson

                                                                                                    Aaron           Marks,          P.C.
                                                                                                     Joseph          M.     Sanderson

                                                                                                     Jace      A.    Cearley
                                                                                                     Giselle         Sedano
                                                                                                     KIRKLAND                   &     ELLIS           LLP
                                                                                                     601      Lexington              Avenue
                                                                                                    New        York,         New       York        10022

                                                                                                     Telephone:              (212)         446-4800
                                                                                                     Facsimile:             (212)      446-4900
                                                                                                     Email:         aaron.marks@kirkland.com
                                                                                                                    joseph.sanderson@kirkland.com
                                                                                                                    jace.cearley@kirkland.com
                                                                                                                     giselle.sedano@kirkland.com


                                                                                                                    Attorneys           for     Plaintiff




                                                                                              1 of 29
FILED: MONROE COUNTY CLERK 07/17/2020 02:47 PM                                                     INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 71                             Doc 12-3   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF:3 07/17/2020
                                                                  Pg 3 of 30



         TO:


         Anthony          D.    Dougherty
         Jonathan         E. Temchin
         TARTER            KRINSKY             & DROGIN   LLP
         1350      Broadway
         New      York,         New     York    10018
         Telephone:             (212)    216-8000
         Email:       adougherty@tarterkrinsky.com
                     jtemchin@tarterkrinsky.com


         Attorneys        for     Defendants




                                                                     2




                                                                  2 of 29
FILED: MONROE
IFILED:MONROE COUNTY
              COUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM
                                            PM)
                                                                                                                                                    INDEX
                                                                                                                                                    INDEX NO.
                                                                                                                                                          NO. E2020003156
                                                                                                                                                              E2020003156

NYSCEF
NYSCEF DOC.
       DOC.
            20-12094-mew
            NO.
            NO. 71
                69
                                                          Doc 12-3             Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                  RECEIVED
                                                                                                                  RECEIVED
                                                                                                                           Exhibit
                                                                                                                            NYSCEF:
                                                                                                                            NYSCEF:
                                                                                                                                    3 07/17/2020
                                                                                                                                      07/17/2020
                                                                                       Pg 4 of 30
                        MONROE             COUNTY         CLERK'S    OFFICE                            THIS        IS NOT A BILL.         THIS   IS YOUR   RECEIPT.



                                                                                             Receipt        # 2438924


                                                                                             Book           Page        CIVIL


      Return    To:                                                                          No. Pages:            27
      Maureen       P. Ware
      99 Exchange         Blvd                                                               Instrument:           ORDER
      Rochester,       NY 14614
                                                                                             Control        #:             202007170394

                                                                                             Index     #:                  E2020003156


                                                                                             Date:     07/17/2020


          Posadas   de Puerto       Rico    Associates,     L.L.C.                           Time:     11:43:24         AM




          Condado     Plaza Acquicition,         LLC
          Condado     Plaza Acquisition         Lagoon,     LLC
          Condado     Acquisition      Plaza Ocean,        LLC




      Total    Fees Paid:                                                            $0.00


                                                                                             Employee:           CW




      State of New        York


      MONROE           COUNTY          CLERK'S         OFFICE
      WARNING           - THIS       SHEET       CONSTITUTES             THE    CLERKS
      ENDORSEMENT,    REQUIRED                         BY SECTION      317-a(5) &
      SECTION  319 OF THE REAL                      PROPERTY         LAW OF THE
      STATE         OF NEW YORK.              DO NOT DETACH              OR REMOVE.

                                           JAMIE     ROMEO

                                 MONROE          COUNTY          CLERK




                                                                                         1 of
                                                                                         3 of 27
                                                                                              29
                                                                                                                                                                                         19ndax
                                                                                                                                                                                         INDEX  NO. E2020003156
                                                                                                                                                                                                aog2920996193156
FILED:
[F1         MONROE COUNTY
   EBl°3910NROE    COUNTY CLERK
                          CLERK 07/17/2020
                                07/17/2½0  02:47
                                           02: 32 PM
                                                  PM)
NYSCEF DOC. 20-12094-mew
N           NO. 71                                          Doc 12-3                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                        RECE
                                                                                                                        RECEIVEDExhibit
                                                                                                                                 XN
                                                                                                                                        3 07/17/2020
                                                                                                                                  NYSCEF:     371
                                                                                                                                                  20
                                                                                                Pg 5 of 3005: 10 PM)
                                                                                        7/09/2020
      NYSCEF   DOC.     NO.      66                                                                                                                                    RECEIVED               NYSCEF             :   07/09   / 2 O2 O




                                                                                                                     At    an IAS           Special        Term         of-the       Supreme
                                                                                                                     Court         of the      State      ofNew            York,        held          in and
                                                                                                                     for     the    County          of Monroe,              at the       Monroe
                                                  .     ·
                                                                                                                     County          Hall      of Justice             located        at 99
                                                                                                                     Exchange             Blvd.         #545,     Rochester,              New          York

                                                                                                                      14613,        on the         S      day         of July,       2020.
                                                                                                                                             ..
                  Present:         Hon.        J. Scott      Odorisi,         J.S.C.


                  STATE            OF NEW              YORK
                  SUPREME                  COURT                           COUNTY                OF MONROE



                       POSADAS                 DE PUERTO                  RICO         ASSOCIATES,
                       L.L.C.,                                                                                                      Index         No.     E2020003156


                                                                 Plaintiff,                                                         †PReP@@ED]                        ORDER

                                      V.

                                                                                                                                                                  .
                       CONDADO                  PLAZA           ACQUISITION,                      LLC;
                       CONDADO                  PLAZA           ACQUISITION                      LAGOON,
                       LLC;        and     CONDADO                  PLAZA            ACQUISITION

                       OCEAN,              LLC,                                                    ,


                                                                 Defendants.




                                   Plaintiff          Posadas        de Puerto          Rico      Associates,          L.L.C.          ("Plaintiff"),           having           moved           by


                      Order      to Show          Cause       for    an Order           pursuant         to Section          6300       et. seq.        of the        New        York         Civil


                      Practice        Law       and    Rules,       (a)   preliminadly                 and   permanently             enjoining            and     restraining


                      Dcª=±=+s              Condado          Plaza        Acquisition,            LLC,       Condado           Plaza        Acquisition               Lagoon,           LLC,          and


                      Condado          Plaza      Acquisition             Ocean,         LLC       (collectively,            "Defendants"),                from         initiating        or


                      contim!ing           to prosecute             any    action,       suit,    or proceeding              arising        out    of the       Agreement                of


                      Purchase         and      Sale    by    and     between           Posadas          de Puerto         Rico      Associates,            L.L.C.,            as Seller,             and


                      Condado          Plaza      Acquisition             LLC,         as Buyer,         dated      as of Noveñiber                 20,    2019         (the


                      "Agreement"),               or any        aniendment             thereto,        or any       of the     trmsactions               contemplated                thereby,               in




                                                                                                         2 of
                                                                                                         4 of 27
                                                                                                              29
FILED: MONROE COUNTY
[FNEBT°3MONROECOUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM                                                                                                                                                          INDEX    NO. E2020003156
                                                                                                                                                                                                        IN1Hdex11t;)E2020936Mib156
                                            PM|
NYSCEF
N
                20-12094-mew
                NO. 71E COUNTY Doc
         DOC.. MONR
  $CJEEEEp.c
                                   12-3 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                           RECEIVED  Exhibit
                                                                                       NYSCEF: 3 07/17/2020
                                                                           RECEINEEKNES.CIE202@'0f)31 f>$020
                                 CLERIC-07  /09/2020       05 : 10
                                                  Pg 6 of 30       PM)
  NYSCEF   DOC.     NO.       66                                                                                                                                                 RECEIVED                  NYSCEF:           07/09/2020




                  any      court         oùtside         the     State      of New             York,        iñchidiñg         the      lawsuit           initiated         by    Defendants                 and


                  currêñtly             pcñding           before          the     Tribunal          of First        Iñstance           of Puerto           Rico,       styled            Condado            Plaza


                  Acquisition,                 LLC,       Condado               Plaza       Acquisinon              Lagoon,            LLC       and       Condado              Plaza           Acquisition


                  Ocean,           LLC         v. Posâdas             de Puerto              Rico       Associates,           LLC        and       Fidelity          Natioñal                Title     Insurance


                  Company,                No.      SJ2020CV02703                          (the     "Puerto         Rico      Action");             (b)     requiring            Defendants                 to


                  expunge               or obtain          release         of any         lis pshdéñs,             notice      of pendency,                  orden         de anotación                    de



                  demanda,               or equivalcat                issued            in or as a result            of the Puerto               Rico        Action;            (c)     requiring


                  Deféñdañts               to obtain             dismissal              of the Puerto             Rico      Action;          and     (d)      for     such       other          and     further


                  relief      as this          Court       deems          just      and      proper;         and



                                Defendants                  having          moved           by Notice             of Cross         Motion           for     an Order:             (i)        pursuant           to


                  CPLR         3211(a)(4),                 dismissing              Plaintiff's             Complaint;           (ii)    pursuant             to CPLR              § 6314             and    this


                  Court's          iñhcrcut              power       vacating             the temporary               restraining            order         entered         by         this     Court       on May



                  20,      2020;         and     (iii)     for    such          other     and      further        relief     as this      Court           deems        just       and         proper;



                                NOW,               THEREFORE,


                                UPON               reading           of Plaintiff's               Order       to Show          Cause,          dated         May       20,       2020          (NYSCEF


                  Doc.       13).; the          Affirmation                of Emergency                    of Aaron          Marks,          Esq.,        dated       May         19, 2020              (NYSCEF


                  Doc.       15);        the    Affidavit            of Byron             Blount,          dated      May       19, 2020             (NYSCEF                 Doc.            16),    and    the


                  exhibits          annexed              thereto          (NYSCEF                Docs.       17-25);         and       the Affirmation                 of Giselle                   Sedano,          Esq.,


                  dated       May          19, 2020              (NYSCEF                Doc.       26),     and    the      exhibits         annexed             thereto         (NYSCEF                   Does.


                  27-35,        38),       submitted               in support             of the Order             to Show             Cause;        and


                                                                           Defcedants'
                                   UPON            reading           of                                Notice       of Cross-Motion,                      dated       June        4, 2020             (NYSCEF


                  Doc.       41);        and     the      Affirmation               of Anthony               D. Dougherty,                Esq.,          dated       June        4, 2020             (NYSCEF


                  Doc.       42),        and     the      exhibits         annexed               thereto      (NYSCEF               Does.        43-57);             and



                                                                                                                     2
                                    .




                                                                                                                5 of
                                                                                                                3 of 27
                                                                                                                     29
FILED:
[F          MONROE COUNTY
   CEBl°3910NROE   COUNTY CLERK
                          CLERK 07/17/2020
                                07/17/2020 02:47
                                           02: 32 PM
                                                  PMF
                                                                                                                                                                                                       INDEX     NO. E2020003156
                                                                                                                                                                                                       INDElex14tDE2ÊiÑf   f!Ø3156

NYSCEF DOC. 20-12094-mew
              NO. 71 COUNTY Doc 12-3
MP1*EEEW·1MNIME
                                                                                        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                           RECEIVEDExhibit
                                                                                                                                    NYSCEF:
                                                                                                                           RECEMM&CW20
                                                                                                                                           3 07/17/2020
                                                                                                                                                    020
                              CLERK                                                     07/09/2020Pg 7 of 30
                                                                                                           05 : 10 P1
     NYSCEF   DOC.     NO.       66                                                                                                                                                RECEIVED                 NYSCEF        :   07/09/2020




                                   UPON              reading         of the Affirmation                       of Aaron            Marks,           Esq.,       dated        June     10, 2020           (Doc.


                     60),    and      the        exhibit       annexed            therete      (NYSCEF                 Doc.         61);     and       the      Affidavit          of Carlos           A.


                     Valldejuly,              Esq.,        dated     June         9, 2020       (NYSCEF                 Doc.        62),     and       the      exhibit        annexed             thereto


                     (NYSCEF                Doc.        63);       and



                                   UPON              oral      argument            on June        16, 2020             at Special            Term,             through         Skype         for    Business,


                     from       Kirkland            &      Ellis     LLP,        attorneys        for     Plaintiff,              and   from          farter         Krinsky         &    Drogin            LLP,


                     attorneys          for       Defendants;               and



                                   After          due      deliberatioñ            having        been          had     thereon,            and       the    attached           Decision            having       been



                     issued;


                                   IT      IS     HEREBY                   ORDERED               that         Plaintiff's           application                for    an anti-suit           injunction              is



                     GRANTED,                     and       accordingly,
                                                                     .                                                                           .

                                   IT      IS     FURTHER                    ORDERED                   that      Defendants                shall      not       initiate       or continue             to


                     prosecute            any       action,        suit,     or proceeding               arising            out    of the        Agreement,                 or any       amendment


                     thereto,       or any           of the        transactións             coñtcmplated                   thereby,         in any          court      outside         the     State        of New


                     York,       including              the    Puerto        Rico      Action;          and


                                   IT      IS      FURTHER                   ORDERED                   that      Defendañts                shall       expunge             or obtain         a release          of



                     any     lis péñdéñs,               or the       equivalent             thereof,          issued         in or as a result                  of the      Puerto        Rico       Action;


                     and


                                   IT      IS      FURTHER                   ORDERED                   that-Defendants                     shall       obtain         dismissal          of the        Puerto


                     Rico       Action;           and


                                                                                                                 Defendants'
                                   IT       IS     FURTHER                   ORDERED                   that                                 Cross-Motion                    to dismiss             under      CPLR


                     3211(a)(4)             is DENIED;                     and




                                                                                                                       3




                                                                                                                4 of
                                                                                                                6 of 27
                                                                                                                     29
FILED: MONROEONROE    COUNTY
                      COUNTY   CLERK
                               CLERK  07/17/2020
                                      07/17/2020          02:47
                                                          02:  32  PM
                                                                    PM              ™
                                                                                    INDEX  NO. E2020003156
              20-12094-mew   Doc 12-3 Filed 09/11/20    Entered   09/11/20 15:52:21   Exhibit  3 07/17/2020
                                               Pg 8 of 3005 : 10E
NYSCEF
N 5    DOC.. MUNRGE
              NO. 71 COUNTY    CLERK  07 /09/2020
                                                                              RECEIVED XNN@CEf20
                                                                              RECE      NYSCEF:  áb70 0L371.576020
  NYSCEF   DOC.     NO.     66                                                                                                       RECEIVED             NYSCEF;·07/09/2020




                                                                                     Defendants'
                                IT    IS   FURTHER          ORDERED           that                        Cross-Motion          to vacate       the     temporary


                  restraining         order   entered     by   this   Court   on May      20,    2020     is DENIED;          and


                                IT    IS   FURTHER          ORDERED           that   pursuant       to CPLR        3211(f),     Defendants            shall


                  answer        the   Complaint         (NYSCEF        Doc.   1) within    ten     days    after   service     of notice       of entry       of this


                  Order.




                                                                                                    E




                                                                                                               Hon.      J. Scott   Odorisi,      J.S.C.




                                                                                     7 of
                                                                                     5 of 27
                                                                                          29
FILED: MONROE COUNTY
              COUNTY
[FiTEBT03MONROE      CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:3 2 PM                                                                                                  INDEX    NO.E202929$%M15
                                                                                                                                                 INDH10x14tD    E2020003156
                                                                                                                                                                          6
                                             PM)
              20-12094-mew   Doc 12-3                                    Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 3 07/17/2020
NYSCEF DOC.. IGNRGE
N             NO. 71  COUNTY   CLERK                                     07 /09/2020       08:40            RECEIMW.CW
                                                                                                            RECEIVED NYSCEF:         020
                                                                                  Pg 9 of 30     PM)
  NY5CEF    DOC.         NO.     65                                                                                                  RECEIVED        NYSCEF     :   07 /09/2020

                        MONROE          COUNTY       CLERK'S    urr1Un                               THIS     IS NOT     A BILL.    THIS   IS YOUR    RECEIFL



                                                                                           Receipt     # 2432515


                                                                                           Book        Page      CIVIL


       Return    To:                                                                       No. Pages:       22
       Maureen      P. Ware
       99 Exchange        Blyd                                                             L-.±-sh.L        DECISION         AND     ORDER
       Rochester,       NY     14614

                                                                                           Control     #:             202007090870
                                                                                           Index #:                   E2020003156


                                                                                           Date: 07/09/2020              .


       Posadas de Puerto Rico Associates,              L.L.C.                              Time:     4:40:28     PM




       Condado         Plaza Acquisitio       LLC
       Condado         Plaza Acquisition     Lagoon,    LLC
       Condado         Acquid‰.         Plaza Ocean, LLC




                                                                                                                                                       *
       Total Fees Paid·                                                        $0.00


                                                                                           Employea:        ARC




       State of New York


       MONROE COUNTY                    CLERK'S OFFICE
       WARNING           - THIS        SHEET CONSTITUTES           THE    CLERKS       .
       ENDORSEMENT,   REQUIRED                      BY SECTION      317-a(5)   &
       SECTION 319 OF THE REAL                    PROPERTYLAW OF THE
       STATE      OF NEW YORK.              DO NOT DETACH   OR REMOVR


                                          JAMIE     ROMEO

                                 MONROE       COUNTY       CLERK




                                                                                   8 of
                                                                                   6 of 27
                                                                                        29
                                                                                                                                                                                                                                -
                                                                                                                                                                                          INinit9W29209Jp@%%B3 15 6
                                                                                                                                                                                           INDEX NO. E2020003156
FILED: MONROE
        ONROE COUNTY CLERK
              COUNTY CLERK 07/17
                           07/17/2020
                                 /2020 02:47
                                       02 : 3 2 PM
                                                PMJ
NNYSCEF   DOC. 20-12094-mew
               NO. 71                                Doc 12-3                    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                    RECEIVEDExhibit
                                                                                                                    RECEM    NYSCEF:3 07/17/2020
                                                                                                                                             020
           WHONROE                   COUNTY               CLERK                  07/09/2020Pg
                                                                                            10 of 05:40
                                                                                                  30    PM|
 NYSCEF   DOC.     NO .     65                                                                                                                                        RECEIVED             NYSCEF:                 07/09/2020




                 STATE        OF NEW         YORK
                 SUPREME                COURT                       COUNTY                       OF MONROE




                 POSADAS                DE.PUERTO                RICO             ASSOCIATES,                       LLC,




      -                                                              Plaintiff,




                            -vs-                                                                                                                  Index          #:        E2020003156


                 CONDADO                 PLAZA        ACQUISITION,                          LLC,
                 CONDADO                 PLAZA        ACQ        UISITION               LAGOON,                    LLC,
                 and       CONDADO                PLAZA         ACQ         UISITION                OCEAN,               LLC,


                                                                     Defendants.




                                                                        .                        Special         Term
                                                                                                 June      16,    2020


                                                                                            APPEARANCES


                                        Aaron      Markst        Esq.                                                                Anthony          D.     Dougherty,                   Esq.
                                                                                             '
                              KIRKLAND                  & ELLIS             LLP         .                           -     TARTER                 KRINSKY                   & DROGIN,                LLP
                                    Attomeys            for   Plaintiff                                                                Attomeys              for       Defendants




                                                                                                  DECISION




                 Odorisi,          J.


                             This        action      arises       out       of     an       e!!esed         breach            of     an     agicement                 to     sell   the     Condado


            .    Plaza      Hilton        in Gan      Juan,       Puerto            Rico.          Pending          before           this    Court         is Plaintiff's,            Posadas                 de


                 Puerto       Rico        Accaciates,            LLC's            ("Pdsadas"),                   Order        to     Show        Cause             seeking           the     following


                 relief:    (1) preliminarily             and      permanently                     enjoining            and        restraining          Defendants                  from         initiating


                 or continuing             to     prosêcute          any          action,          suit    or proceeding                    arising        out        of    the     Purchase              and




                                                                                                           of 29
                                                                                                        97 of  27
FILED: MONROE COUNTY
              COUNTY
[Fff.MBT°3MONROE     CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:3 2 PM                                                                                                                                                                         INDEX
                                                                                                                                                                                                                        INlnElex1itpNO.  E2020003156
                                                                                                                                                                                                                                      E2020090%M156
                                             PM)
NYSCEF
N       DOC. 20-12094-mew
             NO. 71 COUNTY Doc
  yygggWMUNRGE
                               12-3
                             CLERK
                                                                                                Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                   RECEIVED
                                                                                                                                   RECE
                                                                                                                                           Exhibit
                                                                                                                                            NYSCEF:3 07/17/2020
                                                                                                                                                            020
                                                                                                07/09/2020Pg 11 of 30
                                                                                                                   05 : 4 O PN1
   NYSCEF    DOC.         NO.    65                                                                                                                                                               RECEIVED               NYSCEF:                07/0   9 /2020




                                                                                                                             -2-


                    Sale        Agreement                     between                    Posadas                 de     Puerto                Rico         Associates,                       LLC,          as        Seller,          and


                    Condado               Plaza         Acquisition                      LLC,       as        Buyer,          dated           November                    2019            in any         court           outside         of


                    the     State         of    New          York,         including               the        lawsuit         initiated             by     Defendants                       and     currently              pending


                    before          the        Tribunal              of     First         Instance               of     Puerto              Rico:         Condado                    Plaza          Acquisition                    LLC


                    Condado               Plaza            Acquisition                   Lagoon.               LLC       and         Condado                   Plaza          Acouisition                   Ocean,              LLC        v.


                    Posadas               de     Puerto          Rico            Associates,                   LLC       and           Fidelity           National            Title          Insurance                  Comp_any,


                    No.      SJ2020CV02703                                (the          "Puerto           Rico         Action");              (2)       requiring             Defendants                     to      expunge             or


                    obtain       a release                 of any          lis pendens,                    notice            of pendency,                      onten          de     anotación                  de      demanda,


                    or     equivalent                 issued               in      or      as      a     result          of        the        Puerto              Rico        Action;               and           (3)      requiring


                    Defendants                  to    obtain           dismissal                  of the         Puerto            Rico        Action.             The        Order           to    Show             Cause          also


                    included           a TRO               provision                which           was         granted             by      the         Court:



                                                     [P]ending                  hearing           and         determination                    of this           application                 and      the

                                                     entry      of        an      Order           thereon,              or     until        further            Order          of     this     Court,
                                                     Defendants                         are       temporarily        enjoined                             and          restrained                  from

                                                     taking          any          action            in the    Puerto     Rico                       Action,              or    in     any          court
                                                     other       than            this      Court,         to     prevent             Posadas                from          prosecuting                  its
                                                     claims           in this            Court.          . . .


                                    Defendants,                  Condado                      Plaza           Acquisitions                    LLC         ("CP.Acquisition"),                              Condado                 Plaza


                    Acquisition                Lagoon,               LLC          ("CP        Lagoon"),                and         Condado                Plaza          Acquisition                 Ocean,               LLC       ("CP


                    Ocean")               (collectively                    "the          Buyer"),               cross          move               for      an       order:            (1)         pursuant                to     CPLR


                    3211(a)(4)                 dismissing                 the      Moñrce              County            Complaintdated                             May        18,        2020;        and         (2)     pursuant


                    to CPLR6314                       and      this        Court's              inherent              power,           an     order         vacating                the     temporary                   restraining


                    order       entered               on      May          20,      2020.                 .


                                    Based            upon        a review                 of:     Plaintiffs             Order           to    Show              Cause             dated           May       20,        2020        (Dkt.


                    #13),       the       Affirmation                 of        Emergency                     of Aaron             Marks,               Esq.       dated            May       19,      2020             (Dkt.      #15),




                                                                                                                        8 ofof 27
                                                                                                                       10       29
                                                                                                                                                                                                                           mmm2mngB3156
                                                                                                                                                                                                                           INDEX NO. E2020003156
FILED:
[ FfM
       MONROE COUNTY
     PMONROE  COUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:32
                                      02:47 PM)
                                            PM
             20-12094-mew Doc 12-3                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                      RECEIVEDExhibit
                                                                                                                                     RECE
                                                                                                                                                      3 07/17/2020
                                                                                                                                                                20
NNYSCEF DOC. NO. 71   OUNTY CLERK                                                                  07/09/2020Pg 12 of 30
                                                                                                                      08:&O
                                                                                                                                               NYSCEF:
                                                                                                                            PM1
   NYSCEF   DOC.        NO.         65                                                                                                                                                              RECEIVED                  NYSCEF:                07/09/2020




                                                                                                                                 3.


                   the       Affidavit            of     Byron           Blount             dated          May         19,      2020,             with      exhibits             (Dkt.            #16);         the       Affirmation


                   of       Giselle                                 Esq.             dated                                                  with         exhibits             (Dkt.           #26)-            all    submitted                 in
                                              Sedano,                                               May          19,       2020,

                                                                                                                   Defendants'
                   support               of the          Order           to     Show             Cause;                                             Cross            Motion              to       Dismiss                 and     Vacate


                   dated           June        4, 2020              (Dkt.           #41),         the      Affirmation                  of Anthony                  D.        Dougherty,                      Esq.        dated          June



                   4,                      with          exhibits               (Dkt.            #42)-          submitted                   in     support               of     the           Cross              Motion               and       in
                            2020,
                        .                                                                                                                                                                                                                                   .
                   opposition                 to the          Order            to     Show          Cause;             the        Affirmation                 of Aaron                  Marks,                Esq.        dated          June


                   10,       2020,           with        exhibit          (Dkt.           #60),          the     Affidavit             of    Carlos           A.      Valldejuly,                       Èsq.         dated        June          9,


              . 2020,              with       exhibit            (Dkt.                      submitted                in                     and      in opposition                      to        the     Cross              Motion,          as
                                                                               62)7                                         reply


                   well       as      upon          oral        argument                   heard          via    Skype            at Special                 Term,             this      Court             hereby               GRANTS

                             Plaintiffs'                                                                                          Defendants'
                   the                                 requaeted                 relief,          and          DENIES                                               cross         motions.




                                                                                                               LAWSUIT                  FACTS


                                    On        November                   20,         2019,          after        negotiations                      in New            York         through                  New            York-based


                   real        estate             la        yers,        Posadas                   and          CP        Acquisition                    entered               into           a    Purchase                     and         Sale


                   Agreement                   ("the         Agreement"),                         whereby              Posadas                   agreed          to selland                   CP Acquhition                        agreed


                   to       purchase                the         Condado                   Plaza           Hilton           in    San         Juan,           Puerto              Rico.             CP          Acquisitipñ                  then


                   assigñéd                its rights            and          obligations                 under           the     AgrG6mentto                        its affiliates,                    CP      Lagoon             and        CP


                   Ocean,                through             Notices                of     Assigñment.                     CP Acquisition,                          CP         Lagoon                   and          CP      Ocean           are


                   each            limited          liability        companies                      aMliated               with        Capital             Partners,                  Inc.,        the        New         York-based



                   family           office          of      Roys         Poyladjis.


                                     Afterexecution                           of the        Agreement,                    over        the        next      few       months,                  Buyersought                       to extend


                   the        closing               date,        stating                 that      it was          seeking                  debt         financing                or         equity             co-investors                    on


                   acceptable                   terms            and          also        that      it was         facing             delays            in obtaining                  tax         concessions                     from        the




                                                                                                                          11    27
                                                                                                                             of 29
                                                                                                                           9 of
 FILED: MONROE COUNTY
[FfLTUPNONROE  COUNTY CLERK
                      CLERK 07
NYSCEF DOC. 20-12094-mew
              NO. 71
                            07/17/2020
                               /17 / 2 02 0
                            Doc 12-3
                                            02:47
                                            02 :
                                                                                                  Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                     RECEIVEDExhibit
                                                                                                                                     RECE     NYSCEF:
                                                                                                                                                                33 PM
                                                                                                                                                     3 07/17/2020
                                                                                                                                                               20
                                                                                                                                                                                                                                INDEl9x11|tDE2g|LQpj@$@B3156
                                                                                                                                                                                                                                INDEX NO. E2020003156

NFTEEEFF°MUNROE      COUNTY   CLERK                                                               07 /09/2020       08 : 40
                                                                                                           Pg 13 of 30      PN_)
 NYSCEF   DOC .   NO.         65                                                                                                                  ..                                                     RECEIVED                NY S CEF:                07/09/2020




                                                                                                                                   -4-


              Puerto          Rican                treasury.               Pursuant                 to       the         Agresmênt,                      Buyer                could          extend           the         closing             date


              until      no        later           than         February                   28,.     2020                upon             payment               of        $1      million            in    additional                  eamest


              money,           bringing                  the      total        to $4.1             mi:I|on.              On December                          18,        2019,          CP Acquisition                          exercised


              that     option            to adjourn                     the        closing          date           to     February                28,      2020.               On February                    28,         2020;          Buyer


              sought           a further                    extension                     until        NIarch                 6,     2020,            again          for        the         purpose              of       finding             debt



              financing                 or     equity             co-investors.                         The             parties             catered             into            the         First        Amendment                       to    the


              Agreement.


                              As        the         March            6,       2020           closing               date             approached,                      Buyer             again             asked            to     delay          the


              closing,          stating               that        it was            not         prepared                 to close.               Posadas                  agreed               to   another               extension                  to


              March           17,            2020,             and        also           insisted             on         several               additional                  terms             set     forth          in    the          Second


              Amendment                         to       the      Agreement,                        including                      depositing                 an         additional                 $1      million             of     eamest



              moñêy,               Buyer's                 agreement                       to      waive                all        conditions                 precedent                      to.                          and          also      an
                                                                                                                                                                                                    closing


              agreement                      that        if the         deal        failed         to close,                   Posadas                 could         immediately                         release               the     eamest



              money            as       liquidated                   damages                     and         Buyer             would            not      have            a right        to      object         to        such         release.


                              Due             to     the        Covid-19                   pandemic,                          pn         March          15,         2020            Governor                 Wañda                   Vázquez


              Garced               of        Puerto             Rico           ordered                 the      closure                   of     non-essential                         governmental                            operations,


              businesses                      and         public          accommodations                                      and         ordered          an        island-wide                     curfew.              Notaries             and


              law     offices              were            consequently                          closed,             and            the     March             17,        2020          closing             could          not         procêêd.


              Posadas                and           the      Buyer             entered              into       the        Third            Amendment                       to the        Agreement,                       rescheduling


              the     closing                for     the        later         of April            17,      2020               or five          days       after           real        estate             closings              were       again


              possible              in Puerto                   Rico,              as     long      as        that        date            was          before            July         31,      2020.


                              On May                     1, 2020,              Govemor                    Vázquez                    authorized                 notaries                and         law      offices             to    resume


              operations                      as      of       May            4,        2020.          Though                      not     required                 by        any      agreements                         between                the




                                                                                                                          12 o f 29
                                                                                                                          10 of  27
FILED:   MONROE COUNTY
    B°3RONROE
[F2ft           COUNTY CLERK
                       CLERK 07/17/2020
                             07/17/2020 02:47
                                        02:32 PM
                                              PM|
                                                                                                                                                                                                                 INDEX      NO. E2020003156
                                                                                                                                                                                                                 INindex11t;)E2020A96Mib 156

NYSCEF
N      DOC. 20-12094-mew
            NO. 71                                               Doc 12-3                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                 RECEIVEDExhibit
                                                                                                                                          NYSCEF:3 07/17/2020
                                               COUNTY                    CLERK                07/09/2020Pg 14 of 30
                                                                                                                 0  :40 PN]
    NYSCEF   DOC.         NO.         65                                                                                                                                                    RECEIVED               NYSCEF:               07/09/2   02 0




                                                                                                                       -5-


                    parties,           on      May        4,     2020,          Pasadas               notified         Buyer              that     the       closing                was       now         scheduled                for


                    May         11         2020.         Buyer          objeded             to the          closing          date         by     letter          dated          May         6,     2020      and         did     not        .


                    appear             at the        Closing.


                                      Ön May             8, 2020,           Buyer          filed     suit     in the         Tribunal            of First              Instance             in San         Juan,          Puerto


                    Rico        and         sought         and          received            an     order         allowing            it to       record            a lis       pendens               e× parte             before


                    Posadas                 was      aware          of      the      Puerto           Rico        lawsuit.
        .                                                                                                                                                                                                          .
                                      Posades             sent          Defendants                  a letter          on     May          13,     2020,            demanding                      withdrawal               of    the


                    lis   peñdeñs                  and         noting        that      the         Agreement                  contains               an      exclusive                    jurisdiction             provision



                    designating                    New York              Supreme              Court          and      the      United            States            District           Court         for    the     Southern


                    District           of New         York         as     the       only      appropriate                  jurisdictions.                  Defendants                       rejected         the         request


                    to dismiss                the     Puerto             Rico       action.




                                                                                              PROCEDURAL                             HISTORY


                                      Defendants                  herein          commenced                      an        action         on      May        8,        2020          in     the     Tribunal             of     First


                    Instance                in San        Juan,          Puerto            Rico       and        sought             and        received                an     order         a||owing             it to    record


                    a lis pendens                    on    an      ex     parte        basis          before          Posadas                  was        aware              of the         Puerto          Rico         lawsuit.


                    The         iis    pendens             has          enjoined            Posadas                from        remarketing                       the        hotel     to      any        other         potential


                    buyers,            as      it renders           title       practically            unmarketable                        during          the         pendency                   of the     Puerto             Rico


                    Action.             In the       Puerto             Rico        Action,          the     Buyer           demanded                     that         Posadas               transfer            the     hotel      to


                    them          at a much                lower         price,        claiming              that      the      doctrine             of     rebus              sic    stantibus              enabled               the

                                                                                                                                                                         parties'
                    court         to       rewrite        the     fundamental                      price      and          other      terms           of the                                 Agreement,                   among


                    other         arguments.




                                                                                                                    11 of
                                                                                                                    13 of 27
                                                                                                                          29
                                                                                                                                                                                                                           INindex11t;)NO.
                                                                                                                                                                                                                           INDEX            E2020003156
                                                                                                                                                                                                                                         E2020096MiB 15 6
FILED: MONROE COUNTY
              COUNTY
(12f.FEBP3MONROE     CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM
                                            PM|
NYSCEF
N      DOC. 20-12094-mew
            NO. 71          Doc 12-3                                                             Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                    RECEIVED
                                                                                                                                    RECE
                                                                                                                                            Exhibit
                                                                                                                                             NYSCEF:3 07/17/2020
                                                                                                                                                             020
                       UNTŸ                                               CL_ERK                 07/09/2020Pg 15 of 30
                                                                                                                     08:40 PMl
   NYSCEF   DOC.        NO.        66                                                                                                                                                                RECEIVED.                 NYSCEF:              07/09/2020




                                                                                                                                                                                                           ..        .
                                                                                                                                -6-


                    .              This        action             was         cornmenced                       on     May       18,      2020,             when         Posadas                 submitted                 an     ex parte


                   order       to       show        cause.                The         following                TRO          provision                  was         granted             by      the     Court:



                                                  [P]ending                    hearing             and         determination                         of this         application                and     the

                                                  entry             of    an     Order             thereon,               or     until        further              Order         of     this        Court,
                                                  Defendants                           are       temporarily                       enjoined                   and          restrained                 from

                                                  taking                 any     action             in        the      Puerto               Rico           Action,          or    in     any          court
                                                  other             than        this        Court,             to    prevent             Posadas                from          prosecuting                    its
                                                  claims                 in this        Court.            . . .


                                   Posadas                   at     the        same          time         also          moved               for      summary                judgment                  in the             Puerto         Rico


                   action.


                                   On      May           19,        2020,             Defendants                      served            a written                  demand               on      Posadas                   pursuant             to


                   CPLR            Rule        511(b)              to change                 the      place            of trial         from          Monroe               County              to the         Commonwealth


                   of Puerto              Rico      claiming;                   (1)    the     forum                 selectica              clause            was       not      enforceable                       for    a New         York


                   forum           on      May          8,        2020,         (2)     none             of     the      parties              reside           or      have           offices          !ccated              in      McGroe


                   County,              and       (3)        the        real     estate            at issue              is located                   in Puerto               Rico.




                                                                                                         LEGAL              DISCUSSION


                                    Motion          to        Dismiss


                                    CPLR            3211(a)(4)                        allows             for        dismissal                where              "there            is    another                 action            pending


                   between               the      same              parties           for    the         same           cause            of action              in a court              of any         state             or the      United


                   States;           the       court              need         not     dismiss                 upon         this       ground                but      may        make            such           order          as    justice


                   requires,              . . ". "It          is well          settled         that            where.            . . 'there                is a substantial                     identity             of the         parties,


                   the       two        actions              are        sufficiently                similar,             and          the         relief      sought             is substantially                        the      same,         a


                   court.had               broad             discretion                in determining                       whether                  an     action          should             be    dismissed                   pursuant

                                                                                                                                                                                 pending."'
                   to CPLR                3211(a)(4)                     on    the      ground                that      there          is another                  action                                    Goodvear                 v New




                                                                                                                         12 of
                                                                                                                         14 of 27
                                                                                                                               29
                                                                                                                                                                                                                                  INindex1it;)NO.
                                                                                                                                                                                                                                  INDEX            E2020003156
                                                                                                                                                                                                                                                E2020A96Mib 15 6
FILED: MONROE COUNTY
              COUNTY
[Fff.MBT°3MONROE     CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM
                                            PM|
NYSCEF DOC. 20-12094-mew
N           NO. 71  COUNTY
                           Doc 12-3
                             CLERK
                                                                                                       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                           05 : & O PN1
                                                                                                       07/09/2020Pg 16 of 30
                                                                                                                                          RECEIVED   Exhibit
                                                                                                                                                       NYSCEF:3 07/17/2020
                                                                                                                                          RECEIN15t9N9sE20ERAR6tjMB'1$30 20

   NYSCEF    DOC.          NO.     65                                                                                                                                                                    RECEIVED                  NYSCEF:                07/09/2020




                                                                                                                  .                      -7-


                                                                                                                                                                           (4*
                   York          State        Department                           of     Health,              163           AD3d          1427,              1430                 Dept         2018)         (citation              omitted).


                    "'In    determining                    whether                   two        causes                 of action               are     the         same,          we consider                 (1)     [whether]               both


                   suits         arise         out        of    the         same               actionable                        wrong           or    series             of wrongs0                 and       (2)        as      a practical


                    matter,            [whether]                there              [is]       any     good                 reason          for        two     acticñs             rather        than         one          being        brought

                                                                                                                                                                                                                     (4th
                    in seeking                the     remedy."'Red                                Bam             Country,                LLC         v Tronbly,                 120      AD3d          1537


                    (citation            omitted).-                  CPLR                 3211(a)(4)                       "vests          a court                 with      broad            discretion              in       considering


                    whether              to    dismiss                 an      action                on      the           ground              that         another              action         is pending                 between               the

                                                                                                                      action:"
                    same          parties            on        the     same                cause            of                            Whitney              v Whitney,                  57     NY2d          731,           732       (1982).


                                   Here,            this        pending                   action            and            the      Puerto             Rico         Action          involve            the    same               parties        and

                                                                                                                            Defendants'
                    arise        out     of the            same              subject                 matter.                                                 dismissal              motion             hinges             upon        whether


                    the     Agreement's                        forum           selection                    clause                is enforceable.                         Defendants                 contend              that     the     forum


                    clause          is unenforceable                                because                  New             York         state        courts             were         inaccessible                 on      May        8, 2020.


                   . As     a result,           the        first-in-time                       rule         should                control.              Defendants                     also      contend              that         the     forum


                    clause          is unreasonable                                 and        Monroe                   County             is not           a proper              forum         under         the         forum          clause.


                                   The         Agreement                           provides                 for        the       applicaticñ                  of     New         York         law,     with         the        exception             of


                    the      technica|ities                     of     conveying                       title          to     real       estate           in    Puerto             Rico        and       certain            tax       matters:


                                                     Governing                            Lawl            This               Agreement                        shall          be         governed                by,
                                                     interpreted                          under,            and            construed                  and      enforced                 in accordance

                                                     with,            the          laws         of     the            State          of        New          York,          provided,              however,
                                                     that            the      laws             of     the         Commonwealth                                shall         govern             laws,         rules
                                                     and         regulations                         governing                    the     conveyance                        of real                           and
                                                                                                                                                                                           property
                                                     the        tax         consequence                                matters             set        forth         in Section             4.2(f).


                    Agreement,                      §14.13                 (Dkt.          #17).


                                 . Likewise,                    the         parties                 agreed                 to. the         exclusive                  jurisdiction               of      New          York           courts          to


                    resolve            disputes                 arising                 out     of     the            Agreement                   or the            sale         transaction:




                                                                                                                                  15     27
                                                                                                                                      of 29
                                                                                                                                  13 ·of
                                                                                                                                                                                                                          INindext#;)
                                                                                                                                                                                                                          INDEX            E29202S$ttlb
                                                                                                                                                                                                                                         NO.            156
                                                                                                                                                                                                                                              E2020003156
FILED: MONROE
           OE COUNTY CLERK
              COUNTY CLERK 07/17/2020
                           07/17/2020 02:32
                                      02:47 PM)
                                            PM
NYSCEF      20-12094-mew
            NO. 71 COUNTY Doc
       DOC.MONRGE             12-3                                                         Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                              RECEIVEDExhibit
                                                                                                                                            NYSCEF:3 07/17/2020
                                                                                                                              RECEIWBgigWig|$529tQQg$4|þ|glfjig02 0
  PFER                      CLERK                                                          07/09/2020Pg 17 of 30
                                                                                                              08:40 PM
 NYSCEF   DOC.         NO.    65       .                                                                                                                                                            RECEIVED                  NYSCEF:           O'7 /09   /2020




                                                                                                                          -8-


                                             Submission                      to Jurisdiction.                           Buyer            and        Seller            each         irrevocably
                                             submits               to    the         exclusive                jurisdicticñ                   of      (a)      the       Supreme                     Court
                                             of     the       State             of      New           York           and           (b)     the          United              States             District
                                             Court          of the           Southem                      District            of    New        York            for      the     purposes                    of

                                             any           suit,         action                or         other           proceeding                          arising             out          of     this
                                             Agreement                       or any            transaction                     contemplated                           hereby.             . . Buyer
                                             and         . Seller            each           irrevocably                       and          unconditionally                           waive            any
                                             objection                  to        the           laying             of         venue             of         any          action,               suit          or

                                             proceeding                      arising              out of           this        Agreement                       or     the       transactions
                                             contemplated                            hereby               in (x)        the        Supreme                 Court            of the            State         of
                                             New           York            and           (y)        the       United                States               District             Court            for     the
                                             Southern                   District           of       New           York,            and      hereby                further          irrevocably
                                             and          unccaditionally                           waives              and        agrees               not     to plead              or claim              in

                                             any         such     court   that                  any         such          action,           suit        or proceeding                         brought
                                             in any           such           court         has            been          brought              in an            inconvenient                     forum.


                 jd.    at §14.14.


                                             Court           Closure


                                                                                                                                                                                                      Rico'
                              Pursuant               to     Administrative                            Order              AO/78/20,                      when            the       Puerto                                 Action         was


                 commenced                   on     May        8, 2020,                 New           York         courts            were            not       available                for     the       commencement


                 of a new           action         due      to the           COVID-19                       pandemic.                     Defendants                     assert           that        as         of     May       8, 2020


                 (with       the     May          1.1,     2020           closing               date         announced                         by       Posadas                 looming),                    the         parties         had


                 clearly           demonstrated                     that          they          had          differing                   expectâtions                       and         interpretations                           of    their


                 respectve                 obligations                     under                the          Agreement.                           Defendants                          contend                    that           because


                 commencing                   a     suit       in       New            York           was          impossible                      at      that         time,           it was            incumbent                     upon


                  Defendants               to commence                          suit     and          seek         an emergency                            application                   in Puerto                    Rico,      the     only


                 available           court        of competent                         jurisdiction,                 and           the     court           with       in rem            jurisdiction                    over      the    real


                 estate        at issue.


                               There         is a dearth                   of     case              law     in New                 York        addressing                     this       situation                    arising      during




                               '
                                    Puertó        Rico     is, for the these                    purposes,               a "state          ".Seee Gen.                Constr.         Law       §47.




                                                                                                                     14 of
                                                                                                                     16 of 27
                                                                                                                           29
FILED: MONROE COUNTY CLERK
                     CLERK 07
                           07/17/2020      02:47
                                           02       PM                                                                                                                                                                     meW2mnSEb156
                                                                                                                                                                                                                           INDEX NO. E2020003156
        ONROE COUNTY          /17 / 2 02 0    : 3 2 PMj
             20-12094-mew Doc 12-3                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                      RECEIVEDExhibit
                                                                                                                                      RECE
                                                                                                                                                      3 07/17/2020
                                                                                                                                                                20
NNYSCEF DOC. NO. 71                                                                                                                            NYSCEF:
                   E__COUNTY CLERK                                                                           202
                                                                                                   07 / 0 9/Pg 18 of 0 8 : 40
                                                                                                                  0 30        PP4
     NYSCEF   DOC.        NO.       65                                                                                                                                                               RECEIVED                  NiSCEF:                 07/09/   2020


                                                                                                                                                                 .


                                                                                                                                     9


                     uñprecedented                         circumstances,                           The         evolving                 COVID-19                    case          law      in the        United          States            and


                     New          York's           case              law       and          statutes,                  however,                     provide             a    framework                    that         compels              .the


                 conclusion                       that          a     temporary                     closure                  of     the             New         York          state            court        system                did       not



                     permanently                    invalidate                 the      Agreement's                            exclusive                   jurisdiction             provision.


                                    Both          parties              to     this         action              cite       to      Conduent                     BusineSS                 Services,                LLC       v     Skyview



                     Capital,              LLC,           No.         2020-0232                     (Del.              Ch.         Mar.             30,        2020).             There,          the       Delaware                    Court

                                                                                                                               relief"
                     determined                that         "emergent                      or expedited                                        sought            during           the      COVID-19                   court        closure


                 would              not      be      denied                 because                 of    a       New             York         forum-selection                            provision.             S_ea         Conduent


                     Trañscript               33:11-13                      (Dkt.          #56).          The             Court           continued,                    however,                noting            that         while          the


                     Delaware               court          should                 intervene               in "a           situation                 that      warranted                   expedited               and         potentially


 s                   emergent               relief",            nonexpedited                        relief            should             be        handled           by the          selected             forum,              New       York.


                     M.      at 40:4-17..


                                     Likewise,                  in    Hart          v Wallis,                  2020            WL         2467799,                   *8      (ED          Mo     Eastern                Div      May          13,


                     2020),          the     court          ruled           on      a TRO            application                     despite                a forum          selection               clause,             because              the


                     app!!cation               came              to    the         court       on        an      emergency                          basis        due        to the          COVID-19                   pandemic.                  In


                     tian,        the      choice           of law           and        forum            selection                 clause             provided              for     governance                   by      Missouri             law


                · and            further          provides                 that                    action             brought                 to    enforce             or construe                 the     terms             of this
                                                                                     "any

                                                                                                                                                                                                                 Missouri."
                     Agreement                    shall         be     brought               only         in     the         Circuit           Court           of    St.     Louis          County,                                      M.       at


                     5.      .


                                     The      tian          court,            however,                   noted            the       controlling                  weight            that      should          be.afforded                    to      a


                     forum          selection               clause                and       statêd             that        a future                 motion           to dismiss                based             upon         forum         non


                     cüüveniens                    could              be     successful                    as         a    result.                 Despite           that,         the       H_aag court                 ruled         on     the



                     pending               TRO           request             due        to the           emergency                       basis         of the        applicaticñ                 and       the        likelihood            that




                                                                                                                               17 of 29
                                                                                                                               15 of 27
FILED: MONROE COUNTY
(F2EMBP3MONROECOUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM                                                                                                                                                                                    INDEX      NO. E2020003156
                                                                                                                                                                                                                                  INindex11t;)E20209Ji MIb156
                                            PM]
NYSCEF
N      DOC. 20-12094-mew
            NO. 71          Doc 12-3                                                                  Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                         RECEIVED
                                                                                                                                         RECE
                                                                                                                                                 Exhibit
                                                                                                                                                  NYSCEF:3 07/17/2020
                                                                                                                                                                   20
                       UNTY   CLERK                                                                   07/09/2020
                                                                                                               Pg 19 of 30
                                                                                                                         0 :&O PM)
  NYSCE F DOC.         NO.     65                                                                                                                                                                       RECEIVED                   NYSCEF:                    07/09/2020




                                                                                                                                 -10-


             "it may             be     equally                 difficult             to    get            a hearing             on     an         emergency                     basis         in state             court          in.light          of

                        pandemic."
             the                                      id..       at      8.     The            court             in Hart         granted                expedited                  relief       due       to        the          emergency


             circumstances,                           while             noting             that            as the       case          progressed,                       the     forum           selection                 clause            would


             likely          ultimately                   land          the         litigation               in the        forum             chosen                by     the      parties            in their             agreement.


                               The          other          cases               cited            by         Defendants                   in support                   of       dismissal            and         the          Puerto             Rico

                                                                                                                                                                                         Shareholders'
             forum             are          not      on         point.                For         example,                  in     In        re        Salomon                 Inc.                                               Derivative


                                                                                               (2nd
                 Litigation,            68          F3d          554,           558                         Cir     1995),             the         court           declined              to     enforce               an          arbitration


             agreement                      before              the         New        York            Stock          Exchange                     where           the        New        York      Stock             Exchange                      had

                                                                                                                                                                        question."
             "refused                 the     use          of     its       facilities                to    arbitrate            the         dispute            in                               In Moss              v      BMO            Harris


             Bank,             N.A.         114           FSupp3d                    61,        64         (EDNY           2015),             aff*d          sub        nom.          Moss        v First            Premier                 Bank,

                                                   (2nd
             835           F3d        260                    Cir         2016),                a clause               selecting                   an     arbitral             tribunal          could          not          be         enforced


             because                  the     tribunal                  could             no     longer             accept            arbitration                  claims             involving           consumers                         due      to


             a consent                  judgment                      with          the        Minnesota                   Attorney                 General.                  Finally,         Kemper                Mortgage,                     Inc.


             v Russell                  No.          3:06-CV-042,                              2006              WL       355613,                 at    *3     (SD         Ohio          Feb      16,      2006),                 involved                a


                 contract             selecting                   a         court          that            did      not      exist,           and            McConnell                    Douglas               Corp.                  v   Islamic


                                                                                                                                 (81h
                 Repub!!c              of         fran,         758            F2d             341,          346-47                          Cir        1985),             dealt         with         a   permissive                         forum


                 selection             clause              and          a forum                 that        was       both        permanently                           unavailable                and         unable                  to deliver


             fair       justice         due          to the           overthrow                       of the        Iranian            government                         by extremist                revolutionaries.                             The


                 factual          scenarios                     in each                case            is too         dissimilar                   to    the       facts         in the         case           at     bar         to       provide


                 meaningful                  instruction.



                               COVID-19,                         while              a dangerous                       virus           that         certain|y              disrupted               the     every                  day       lives      of


                 New         York       citizens                and           the      day-to-day                     operation                   of the           New          York        courts,         has            not         rendered


                 the     New          York           courts                 permanently                          unavailable.                      Indeed,                some,           though            not           all,     New         York



                                                                        .                         .




                                                                                                                           18 of
                                                                                                                           16 of 27
                                                                                                                                 29
                                                                                                                                                                                                                          INbHieXI
                                                                                                                                                                                                                          INDEX              E202aRS$
                                                                                                                                                                                                                                           NO.        ttib l5 6
                                                                                                                                                                                                                                                E2020003156
 FILED: MONROE
ÏffMD   MONROE COUNTY
               COUNTY CLERK
                      CLERK 07/17/2020
                            07/17/2020 02:47
                                       02:32                                                                                                                              PM
                                                                                                                                                                         PM|
NYSCEF DOC. 20-12094-mew
N           NO. 71         Doc 12-3                                                             Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                07/09/2020Pg 20 of 30
                                                                                                                   08:40
                                                                                                                                   RE
                                                                                                                                   RECEIVED
                                                                                                                                      CE1
                                                                                                                                           Exhibit
                                                                                                                                            NYSCEF:3 07/17/2020
                                                                                                                                                             20
                    COUNTY   CLERK                                                                                       PM|
 NYSCEF   DOC.         NO.      65                                                                                                                                                               RECEIVED                   NY SCEF :                 07 / 09 / 2020




                 Judicial            Districts          began              accepting                   new        court         filings        in new               matters               on     May            18,       2020,          less


                 than         two      weeks         after           the      commencement                                 of the          Puerto             Rico          action.


                                "Forum              selection                    clauses                  are        enforced                 because                     they           provide                certainty                 and

                                                                                                  disputes."
                 predictability                  in the       raso!ution                   of                               Brooke             Group               v JCH           Syndicate                    488,            87     NY2d


                 530,        534       (1996)..S               e ajI.sg,           Boss           v American                    Express                Fin.     Advisors,                  Inc.,          6 NY3d                242,      247


                 (2006).             A forum         sê|ection                   clause             is "'prima               facie         valid        and         enforceable                       unless              it is shown



                 by     the      challenging                  party          to       be        [,inter         alia,]       unreasonable,                          unjust,              [or]        in    contravention                        of

                                policy.'"                                                                                                                                                                      (4*
                 public                            Erip       Ins.         Co.        of NY v AE                  Design,            Inc,,         104        AD3d               1319,          1320                     Dept          2013)


                 (citation            omitted).           Seg.also,                   Trump               v Deutsche                 Bank          T_rust          Co.       Ams.,              65        AD3d           1329,           1331


                 (2"d
                          Dept         2009)        (citatica              omitted)               ( "A contractual                        forum          selection                 clause             is prima             facie         valid


                 and         enforceable?unless                              it is shown                    by       the     challenging                      party         to     be      unraascnable                              unjust,


                 in contravention                       of public                policy,           invalid            due       to fraud           or overreaching,                              or        it is showing                  that


                 a trial       in the         selected               forum            would            be       so       gravely           difficult           that         the     chalisaging                         party         would,


                 for    all practical               purposes,                    be    deprived                  of its day               in court'").                "It    is the         policy             of the           courts           of

                                                                                                                                                                                                                                                                '
                 this        State       to    enforce             contractual                     provisions                 for        choice          of        law      and         selection                  of    a forum               for

                 litigation."                                                                                                                       (1M Dept
                                         Koob        v IDS             Fin.        Servs,,                213        AD2d           26,      33                               1995).


                                 Moreover,                General                 Obligations                    Law        Section            5-1402(1)                    "opened                  New        York            courts         up


            .    .to    parties           who.       lacked                New         York            contacts               but         who          had          (1)      .engaged                     in   a        transactions



                  liivciving            $1    million         or      more,            (2)       agreed              in their        contract             to submit                 to the            jurisdiction                   of New


                 York         courts,         and               chose             to apply                New         York         law      pursuant                to General                   Obligations                      Law       §5-
                                                        (3)

                  1401."
                                    IRB-Brasil            Resseouros.                           S.A.       v Inepar             Invs..        S.A..           20      NY2d          310,         315           (2012).               Section


                  5-1402             "permit{s}           parties            to select               New         York        lawtogovern                        their        contractualrelationship                                       and

                                                                                                                                                                                           contacts."
                 to avail            themselves                 of     New            York           courts              despite           lacking             New           York                                        Ld. Clauses




                                                                                                                      17 of
                                                                                                                      19 o f 29
                                                                                                                             27
FILED: MONROE COUNTY
              COUNTY
[F2.l¶ffBT°3MONROE   CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM                                                                                                                                                                             INDEX       NO. E2020003156
                                                                                                                                                                                                                           INinit0x14tpE2020090%M156
                                            PM|
NYSCEF DOC. 20-12094-mew
N           NO. 71 COUNTY Doc 12-3
                            CLERK
                                                                                                   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                   07/09/2020Pg 21 of 30
                                                                                                                       08:40 Pl
                                                                                                                                      RECEIVED    Exhibit
                                                                                                                                                     NYSCEF:  3 07/17/2020
                                                                                                                                      RECElltBBleMjgtsE"255199304%gra/R020

   NYSCEF    DOC.        NO.       65                                                                                                                                                                RECEIVED               NYSCEF:            O'7/09/2020




                                                                                                                               -12-



                     falling      within         the      ambit              of Section                  5-1401            and        5-1402              are       enforced                "regardless                    of whether

                                                                                                                                                                  York."
                     there       is a connection                         between               the          transaction                   and       New                             ABB.         Inc.       v Havtech.              LLC


                                                              t
                     176       AD3d         580          (1       Dept           2019).             The       Court            of Appeals                   stated:

                                                                                                                                      partes'
                                                   Notably,                  our       solicitude                  of      the                             agreement                       has        been
                                                   shaped                 by       New          York's               unique              status           as       a       global           center            of
                                                   finance                   and         commercial                        transactions.                         As          the         Court            has
                                                   recognized,                       "[i]n      order           to        maintain              [New             York's]            pre-eminent
                                                   fiñañcial                 position,              it is important                      that the              justified           expectations
                                                                                                                                         protected"
                                                   of the             partes           to     the        contract               be                                  ( J.     Zeevi          & Sons               v
                                                   Grindlays                   Bank           [Uganga],                   37      NY2d           220,           227         [1975];            see        also
                                                   Bluebird                  Partners               v First          Fid.        Bank,             94     NY2d              726,         739      [2000]
                                                   [concluding                       that      refusal               to    enforce               contract                  could         "engender
                                                   uncertainties                         in    the          free          market             system                in       connection                    with
                                                   untold               numbers                of    sophisticated                        business                 transactions-                      a not
                                                   insignificant                     potentiality                  in the            State         that         harbors             the        financial
                                                   capital              of     the      world"]).              That            policy           is further                 illustrated               by    the
                                                   legislative                   enactment                    of     statutes               that        "promote                   and       preserve
                                                   New            York's             status           as     a commercial        center    and    . . . maintain
                                                                                                            parties"
                                                   predictability                      for      the                  (IRB-Brasil        Ressaguros,        S.A.                                                  v
                                                   Inepar               invs.,         S.A.,         20       NY3d             310,        315-16[2012].                           . . .


                     Duetsche              Bank           Natl.          Trust         Co.          v Flagstar                 Capital             Mkts.,           32        NY3d           139,         162        (2018).

                                                                                     Defendants'
                                   The          Court          rejects                                               argument                   premised                    upon           the       unavailability                of    the


                     New          York          courts             during              the          COVID-19                      crisis.           Defendants                        did        not        seek           temporary


                     emergency                  relief        in Puerto               Rico          until      the        designated                    forum           reopened.                    Rather,              Defeñdants


                     sought         to     pursue             their          claims           as     if the        forum             selection                 clause          negotiated                   by sophisticated,


                     well       represented                   entities             was        a complete                       nullity       and          of     no        continuing                force.          At    the    outset,


                     the       parties          took      advantage                     of General                   Obligations                    Law           Section             5-1402              and        agreed        to the



                     certainty             of     New          York            law       and          a      New           York          forum            for       a      multi-million                   dollar          real    estate

                                                                                                                                                                                                                      ,Defendants'
                     transaction                 involving                   property               in      Puerto              Rico.           The            Court           disagrees.                  with


                     analysis            on that          issue           and         deems               it counterintuitive                       to the             reputation                New          York         has    earned               .


                     as a reliable               forum            for    commercial                       parties           to choose                   to litigate            theirdisputes.                        The     New        York




                                                                                                                          1 8 of
                                                                                                                          20  of 27
                                                                                                                                 29
                                                                                                                                                                                                                              IND1dex1@DE202
                                                                                                                                                                                                                              INDEX           90%M156
                                                                                                                                                                                                                                       NO. E2020003156
FILED: MONROE COUNTY
              COUNTY CLERK
Ff TLTBT°SFfONROE    CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM
                                            PM]
NYSCEF DOC.?' 20-12094-mew
N             NO. 71 COUNTY Doc
              f0NRdE
                                12-3
                              CLERK
                                                                                                         Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                         07/09/2020Pg 22 of 30
                                                                                                                            05:&O
                                                                                                                                            RECEIVEDExhibit    3 07/17/2020
                                                                                                                                            RECEIWBBleMBM352GMQA0$AlflrLJ§3020
                                                                                                                                                        NYSCEF:
                                                                                                                                  PM)
     NYSCEF   DOC.        NO.         65                                                                                                                                                            RECEIVED                   NY SCEF:                  07/09/   2020




                                                                                                                                    -13-                                                                                                                     .

                     courts'
                                      policyof                    enforcing                   forum        asisction              clauses           absent         exigent             circumstances                           would           not


                     be     served               by         depriving                   parties          of the        forum                      negotiated               because                 of a temporary                          court
                                                                                                                                      they


                     closure           during                 the        pandemic.




                                                            First-In-Time


                                      The         Puerto                Rico            Action        was      commenced                      on        May    8        2020,         while        the        New           York         Action


                     was        not        commenced                             until         May       18,   2020.              CPLR           3211(a)(4)                allows,           but        not      require,               a court
 ,

                     to dismiss                  an         action           on         the     ground            of another               action        pending,               The        Court             possesses                    broad


                     discretion                  in making                       such          a determination.                       Whitney            v Whitney,                  57    NY2d               731,          732        (1982).


                                      "New             York            courts            generally                ollow        the     first-in-time              rule,        which          instructs                that       'the     court


                     which        has            first        taken              jurisdiction                is the         one       in which           the      matter             should             be     deterrnined                     and

                                                                                                                              interfere.'"
                     it is a violation                        of the              rules          of   comity           to                               L-3    Co_mmunications                                bor:).          v SafeNet.


                                                                                 (1**
                     h,          45        AD3d                   1,    7                 Dept           2007).             However,               priority        should              not         be        determined                     "in      a

                     'mschanica|'                        way"
                                                                         and        "special               circumstances                      may        warrant           deviation                from            this      rulë       where


                     'the       action             sought                   to     be         restrâ|ned            is vexatious,                   oppressive                  or     instituted                to        obtain         some

                                                                                  advantage.'"
                     unjust           or     inequitable                                                       M.       (citations               omitted).


                                      However                          where             there         is a forum                 selection             clause,           an      action           commenced                           outside


                     the       forum              is        not        insulated                 by    being           the      first-to-file.              See         Carlyle           CIM           Agent,              LLC          v Trey


                                                                                                                             (1"I
                     Resource                     I, LLC,                148        AD3d              562,        564                 Dept         2017).          In     Carlyle,            the        Appellate                     Division


                     reversed                a grant                   of        a CPLR               3211(a)(4)                motion            where           the      Defendants                        had        contractually


                     agreed                not         to     file       claims                outside         of       New          York,         as    doing           so       constituted                   a      breach             of      the

                     parties'
                                           mandatory,forum                                        selection                 clause.          The         Court            held:        "Thus                  absent               Plaintiff's


                     consent,                it        is     therefore                    improp.er              to      dismiss            the        New        York            actions              pursuant                  to      CPLR




                                                                                                                               21 o f 29
                                                                                                                               19 of  27
                                                                                                                                                                                                                     INDH$9X14tD
                                                                                                                                                                                                                      INDEX NO.  E2920R000%lb 15 6
                                                                                                                                                                                                                                    E2020003156
FILED: MONROE COUNTY
[Fff.MUPMONROECOUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:32
                                      02:47 PM)
                                            PM
              20-12094-mew Doc 12-3                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                       RECEIVEDExhibit 3 07/17/2020
                                                                                                                                                                 20
NNYSCEF DOC. NO. 71          CLERK                                                                  07/09/2020Pg 23 of 30
                                                                                                                       08:40
                                                                                                                                       RECEl    NYSCEF:
           0185$l3tdE COUNTY                                                                                                 PP$
  NYSCEF   DOC.      NO.        66                                                                                                                                                  .          RECEIVED                NYSCEF             :    07 / 0 9 / 2 0 2 0




                                                                                                                                4-


                  3211(a)(4)."
                                             Id.        See          also,            Somo            Audience                Corp.           v Perloff.                Index       No.       652354/2019,                         2019


                  WL      3557508,                 at *1        (Sup             Çt        NY Co 2010)                   ("a    party's              first-filed           action          in another                jurisdiction


                  cannot         be     used            to procure                     a dismissal                where,          as         here,         a mandatory                  forum           selection             clause


                  requires            the          case              to         be          brought           in        New          York"),                  Mechoshade                        Corp.            v     Designed


                  Performance                  Asson.,                    Inc.,         11     Misc3d              1081(A),              *3     (Sup           Ct       Q ueens            Co       2006)         ("Insofar               as

                                                                                                                                                                        partes'
                  the      forum            selection                     and           choice           of       law         clauses                of     the                          agreement                     are         valid,

                  Defendants'
                                              arguments                         for        dismissal              pursuant              to the            first-in-time             rule       of     CPLR            3211(a)(4)


                  are    without          merit").              Here,             the        parties         likewise           agreed               to a mandatory                      forum           selection              clause


                  in the       Agreement,                       as        set        forth       supra,           and         consequently                        the     first-in-time                rule      is irrelevant.


                                                                                                                                                                                                                         (4"'
                                 Defendants                      cite           to      In     re      Perceptron.                   Inc.       (Vogelsong),                      34       AD3d              1215                   Dept


                                                   that        the         Fourth             Department                   affirmed              a trial           court's         application                 of the         first-in-
                  2006),         noting


                  time        rule    when              declining                 to       issue        an    anti-suit           injunction                  in connection                     with        a prior       pending


                  proceeding                in Michigan                      that           sought          to confirm            an         arbitration                award.          The      Fourth           Department


                  stated:


                                                   As     a matter                    of New           York        State         policy,             the      rule       has      been          stated
                                                   that         proceedings                            begun             in     another                    State          should              not        be
                                                   interfered                        with           unless          there               is     some              necessity                    shown.                                            .

                                                   Generally                    the         court       which           has     first        taken          jurisdiction                is the         one
                                                   in which                 the        matter           should           be      determined                        and       it is a violation
                                                   of     the        rules            of     comity          to    interfere.


                  Id.    at    1215.


                                 Areview                 of the            Fourth             Department's                     record           on        appeal          in P_erceptron                     reveals         thatthe


                  lower         court         in        that      matter                   faced        a     license           agreement                       governed                 by      New           York          law      and



                  requiring           arbitration                    of disputes                    in New         York.         While               Defendants                   herein         cite        favorably             to the


                  Fourth         Department's                             decision             in Perceptron                    in support                  of their         position,              there       are      important




                                                                                                                        22 of 29
                                                                                                                        20 of 27
FILED: MONROE COUNTY
[FFEMBP3MONROECOUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM
                                            PM|
                                                                                                                                                                                                                       INDEX      NO. E2020003156
                                                                                                                                                                                                                       INindex11t;)E2020930Mib156

NYSCEF DOC. 20-12094-mew
N           NO. 71 COUNTY Doc 12-3
                            CLERK
                                                                                          Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                             RECEIVED
                                                                                                                             RECEW
                                                                                                                                     Exhibit
                                                                                                                                      NYSCEF:3 07/17/2020
                                                                                                                                                      020
                                                                                          07/09/2020Pg 24 of 30
                                                                                                              08:40 PM]
  NYSCEF   DOC.      NO.        65                                                                                                                                                             RECEIVED                  NYSCEF:                   07/09/2020




                                                                                                                           -15-


               differences                 that         distinguish                 the        pending                     matter            from           Perceptron.                         Perceptron                      was            a


             . Michigan                carporation,                and       while         PVS             was         a Delaware                       entity         at one          time          doing            business                in


                  New      York,          PVS        ackñcwledged                         that        it had           dissolved                  long          before           the      New             York         action          was


               commenced.                       Thus,           Perceptron                did        not         involve             an     active             New          York        entity.            In contrast,                 this


                  pending             action        involves              a transacticñ                     negotiated                     and      executed                     in New           York           and      involving


               active           Defendant                 entities          with         principal                   places           of    business                   in   New          York.            See         Complaint,


               M15-16.                 Moreover,                in Perceptron,                       the        Michigan                  arbitration                 proceeding                  concluded                     with      an


               arbitration               award,           and        PVS         acknowledged                               in the         course              of the        Michigan                    action         that      it was


                  aware          of      that       proceeding                     but        felt         it        was          abandoned                         after        Perceptron                       stipulated               to

                                                            SVI.2
                  disccñtinue                  as    to                    The        subsequent                            Michigan                   action              was      brought                 to        confirm            the


                                                                                                                                                                    infancy,3
                  arbitration             award.           Here,           the      Puerto                 Rico            Actiort          is    in     its                             and             Posadas                did      not


                  knowingly              disregard               proceedings                     occurring                    in the         other         forum.


                                The       circumstances                       presented                    warrant                 exercising                  discretion                to    favor            the      New           York


                  action         The       pending               matter          relates              to-a           transaction                  that         was          negotiated                    and         executed                in


                  New       York          by     sophisticated                     entities            with            a     principal             place              of    busiñêss                 in     New          York          who


                  chose         a New            York       forum           and          agreed                 to    the         application                  of     New         York         law.         In addition,                 the


                  proceeding               was          filed        in    Puerto           Rico            only            due       to     exigent                 circumstances,                            the      COVID-19


                  pandemic.               This       litigation            can      now          be        handled                 in the        proper              forum         as     the        coult            closure          was



                  only     temporary.



                                                                                                      .                                                                                              .


                                ²
                                    The    lower        court     in Perception                  noted           in its Decision                 that     it seemed          likely that                 PVI had chosen                  to
                  ignore    a multitude             of signs          that the arbitration                      precééding                 was ongoing                 in Michigan.

                                3
                               Indeed,   at Special Term;                            Counsel               for Posadas                 represented                   to the Court             that       the     Puerto         Rico
                  Action    has recently   been reassigned                                to a new judge                      after       the original              judge        mouwd            due       to aconf!d




                                                                                                                     21 of
                                                                                                                     23 of 27
                                                                                                                           29
                                                                                                                                                                                                                             IN1HEl9XNID
                                                                                                                                                                                                                             INDEX NO.   E2929996M% 15 6
                                                                                                                                                                                                                                            E2020003156
 FILED:  MONROE COUNTY
      P"MONROE
[FfiMid                CLERK 07/17/20%
                COUNTY CLERK 07/17/2020 02:32
                                        02:47 PM
                 20-12094-mew Doc 12-3
NNYSCEF DOC. NO. 71
                                                                                                Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                   RECEIVEDExhibit        3 07/17/2020
                                                                                                                                   RECEXNBBt9xMI:ig28titap5%j|$1630
                                                                                                                                                NYSCEF:             20
           Elill0HRUE    COUNTY CLERK                                                           07/09/2020Pg 25 of 30
                                                                                                                   08:40 PM     .
    NYSCEF   DOC.      NO.         65                                                                                                .                                                                RECEIVED                  NYSCEF:                   07/09/2020




                                                                                                                                  -16-


                                               parties'
                                   The                            exclusive              junsdiction                        provision                negotiated                  and      agreed                 to     by   the        parties


                    mandates                  denial         of    the       CPLR           3211(a)(4)                        motion                 on      the     first-to-file              grounds..




                                                   Reasoñäbleñass                               of        the         Forum              Clause


                                   Defendants                     also         seek         dismissal,                        arguing                 that         the      forum          clause                at      issue           herein


                    should          be     set       aside           because               it is unreasonable                                  and         unjust.             Defêñdants                   also         contend              that


                    Monroe              County            is      not       a proper              forum                under             the         clause,             even          if the         clause             is invalid.                As


                    noted          supra,          forum             selection              ciauses                    are         '"prima            facie          valid        and       enforceable                         unless.              . .


                    shown           by      the        challenging                 party             to      be        . . . unreasonable,                                 unjust,         [or]        in     contravention                          of

                                   policy.'"
                    public                              Erie         ins.      Co..        104            AD3d               at     1320.             A      forum           selectioñ                clause             may          also          be


                    invalidated                where           "it is shown                that           a trial           in the        selected                  forum         would           be        so        gravely           difficult

                                                                                                                                                                                                                                         court."
                    that     the        challenging                  party       would,               for       all    practical                purposes,                  be     deprived               of       its day          in


                                                                                                                                                                                                {4th
                    Chiarizia             v Xtreme                Rydz         Custom                  Cycles.                43         AD3d             1353,           1353-54                        Dept            2007).


                                   The         Court           has       set     forth          the         provisions                    of General                     Obligations                  Law         Section               5-1402


                    supra,         and         those         statutory             requirements                             are      met        here:          the        transaction                  at issue              exceeds                $1


                    million,            the       parties               agreed             to         submit                 to      New             York's              exclusive                jurisdiction,                    and          the


                    Agreement                    provides               that       it is to           be        "governed                      by,        interpreted                  under,          and            construed                an.d

                                                                                                                                                                                  York,"
                    enforced              in      accordance                    with,           the         laws            of      the        State           of     New                             Agreement,                        §14.13.


                    Where               Section           5-1402               applies,                   New           York             courts              danñõt             refuse           to     enforce                 the        forum


                    selection              clause              based            upon             considerations                                of     reasoñableness                             or     convenience.                          Seg

                                                                                                                                                                                (4th
                    Rochester                  Cmty,           Sav.         Bank         v Smith,                     172        AD2d           1018,              1019                  Dept          1991).             A court            does


                    not        even           have         discretion                 to        consider                     a      forum              non          conveniens                    argument                      where               an


                    agreement                   meets             the       requirements                          of    Sections                    5-1401               and     5-1402.               Sgg            Honeywell                 Intl.




                                                                                                                            24
                                                                                                                            2 2 of  27
                                                                                                                                o f 29
FILED: MONROE COUNTY
[FPHEBP3MONROECOUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM                                                                                                                                                                     INDEX      NO. E2020003156
                                                                                                                                                                                                                   INinElex1itsE2020090%M156
                                            PM)
NYSCEF
N¶p
         DOC. 20-12094-mew
     ggyp5lfiMIt0E
                   NO. 71 COUNTY Doc 12-3
                                   CLERK
                                                                                                Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                07/09/2020Pg 26 of 30
                                                                                                                    08:&O PM
                                                                                                                                   RECEIVED
                                                                                                                                   RECEX
                                                                                                                                           Exhibit
                                                                                                                                            NYSCEF:3 07/17/2020
                                                                                                                                                            020

  NYSCEF   DOC.        NO.       65                                     .                                                                                                                    RECEIVED                 NYSCEF:                       07/09/   2020




                                                                                                                           1 7-

                                                                                                                                      (18t
                  Inc.     v. ARC          Energy             Servs.,                Inc.,         152     AD3d         444                    Dept            2017).         Under          these        provisions                    "[a]


                  New          York        court        may                 not      decline             jurisdiction                 even          if    'the         only      nexus           is the           contractual

                  agreement.'"
                                               Carlyle,                 148         AD3d            at    564.


                                 "The       purpose                of General                      Obligations                 Law        §5-1402                    is to enhance                  New      York            as        'one

                                                                                                                                        Centers,'
                  of     the    world's            major           financial                  and        commercial                                               by      'encourag[ing]                    the       parties              to

                                                                                                                                                                                                                           law'
                  significant              oummercial,                            mercantile               or      financial             contracts                   to     choose            New         York                         and

                  forum."
                                   jd.     (citation           omitted).                    "The         statute's             propcñents                       wanted           to     avoid         any         'uncertainty


                  about          any       aspect             of        the         ability         of    a     contracting                    party            effectively             to    submit              itself          to     the

                                                                                         Court,'
                  jurisdiction             of the       New                 York                         as     itwould           'almost                certainly             operate          to deterthe                   parties

                                                                                                                                   '"
                  from         selecting           New         York                law        in the       first     place               jd.       (citation              omitted).


                                 As      such,         the     forum                 selection                clause         at   issue             herein              is not        unreasonable                    or unjust,


                  as     argued           by     Defendants..The                                sophisticated,                    well          represented                      parties        took         advantage                     of


                  Gection          5-1402            and           agreed                to the      certainty             of New              York            law      and      a New        York          forum           for        their


                  multi-million                dollar         transaction,                         despite           the       fact       that           the      transaction                involved               real          estate


                  located             in Puerto            Rico.              Disraissal                 is not      warranted                     on     this        basis.


                                  Likewise,             dismissal                    is not         warranted              because                  Defendants                    have        not     established                       that

                                                                                                     venue.4
                  Monroe               County            is        an         improper                                       Initially             the         Court           notes         that      the         Agreement



                  specifically             and       unambiguously                                 waives          objections                  to venue               in the      New        York       State          Supreme


                  Court.          See       Agreement,                        §14.14.               The         Agreement                    did        not      require          venue             in any         particular




                                   It is telling that Defendants     do not seek to transfer venue to a more conves:õnt   county                                                                                           located             in
                  New York          pursuant     to CPLR 510 and 511. Defendants        argue that Monroe  County is not proper,                                                                                           s.o the
                  litigation      should proceed      instead   in Puerto Rico.




                                                                                                                     25 of
                                                                                                                     23 of 27
                                                                                                                           29
FILED: MONROE COUNTY
              COUNTY
(F 2EFEBT°3MONROE    CLERK
                     CLERK 07/17/2020
                           07/17/2020 02:47
                                      02:32 PM                                                                                                                                                                          INDEX      NO. E2020003156
                                                                                                                                                                                                                        INinElex1itDE202f5t9   156
                                            PM]
NYSCEF
N      DOC. 20-12094-mew
            NO. 71                                                   Doc 12-3
                                                                                         RK
                                                                                                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                        RECEIVED   Exhibit
                                                                                                                                                     NYSCEF:  3 07/17/20200
                                                                                                                                        RECEINBg$elmsE2EMtitAI5%ItAB1tss02
                                                                                                     07/09/2020Pg 27 of 30
                                                                                                                        0  :40 PM
  NYSCEF   DOC.         NO.        65                                                                                                                                                             RECEIVED                NYSCEF              :    0 7 / 0 9 / 2 02 0




                                                                                                                               -1 8-


                  county            in     New              York          and       did        not      set        forth       that        venue         was         waived                only       to    the        extent            that

                                                "proper"
                  venue            was                                   under           the      CPLR's               default          venue           provisions.


                                   "The          fundamental,                           neutral            precept            of contract              interp.retation                     is that         agreements                     are

                                                                                               parties'            intent."
                  construed                 in accord                     with      the                                              Greenfield               v. Philles               Records.               98        NY2d            562,       .


                  569      (2002).               "'The             best      evidence                  of what             parties         to    a written            agreement                      intend         is what              they

                                                       writing."'
                  say         in        their                                     Ld.      "Thus,              a      written              agreement                  that            is     complete,                   clear            and

                                                                                                                                                                                                                                 terms."
                  unambiguous                              on     its     face       must             be     enforced              according              to        the     plain           meaning               of     its

                                                                                                                                                                                                                   jurisdiction."
                  ]d.    New York's                         Supreme                 Court            is "a single              great        tribunal          of general                   state-wide


                  Schneider                 v Aulisi,                307         NY376,               381      (1954).           See        also,       Matter             of Grune               v Grenis,               171        AD2d

                                (40
                  1070                    Dept              1991).

                                                                  parties'
                                   Here,              the                           Agrêémêñt                      is unambiguous                        and         sets         venue              in    New          York           State

                                                                                                                                                                                                                   Defendañts'
                  Supreme                   Court.                 The           parties             waived            objections                 to    venue,                  and         as     such,


                  objectics               to venue                   of this         action            in Monroe                County            is directly              contrary               to the      deal             struck         by

                                                           Defendants'
                  the      parties.              If                                      interpretation                     were        correct,          then            the     Agreement                   would              contain


                  a     prevision                     providing                   that         the         parties            "irrevocably                and             unconditionally                         waive[d]                any


                  objection                to the               laying       of venue                 of any         action           . . . in the        Supreme                     Court        of the         State           of     New

                  York"-           but                       to     the      extent            that        venue           was                          proper,                 Such         a reading                 fails      to     give
                                                only                                                                                   already


                  any         effect            to     the        waiver           to      objections                 to    venue,              and    "(a)      contract                  'should          be      read          to     give

                                                             provisions."'
                  effect           to     all        its                                       God's          Battalion               of    Prayer            Pentecostal                        Church,            Inc.         v      Miele

                                                                                                                                                              Defendants'
                  Assoc.,               LLC,           6 NY3d              371,          374         (2006)          (citation          omitted).                                                reading           of the            clause


                  would            allow             them          to     both          waive          all    objection               to    venue,            but     also        object             if a matter                 was       not




                                                                                                                           24 of
                                                                                                                           26 of 27
                                                                                                                                 29
                                                                                                                                                                                                                      mmx14taE2020293tet156
                                                                                                                                                                                                                      INDEX NO. E2020003156
FILED: MONROE
        ONROE COUNTY CLERK
              COUNTY CLERK 07
                           07/17/2020
                              / 17 / 2 02 0 02:47
                                            02 : 3 2 PM                                                                                                                                                   .
                                                                                                                                                                                                                                                            W
                                                     PMj
             20-12094-mew Doc 12-3                                                            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                 RECEIVEDExhibit
                                                                                                                                 RECEW
                                                                                                                                                 3 07/17/2020
                                                                                                                                                           2o
NNYSCEF DOC. NO. 71                                                                                               08 : 40
                                                                                                                                          NYSCEF:
                                                                                                                                             E
                     COUNTY CLERK                                                             07 / 0 9 Pg  020 of 30
                                                                                                       / 2 28             PM|
 NYSCEF   DOC.        NO.      65                                                                                                              ,-,                                               RECEIVED               NYSCEF           :        07 / 09 / 202 0 .




                                                                                                                               -19-


                 placed              in     their         preferred                 venue.                     Venue                  in     Supreme                     Court,          Monroe                County            is      as


                 appropriate                   as      venue          would              be      in the            Suprem,e                  Court           of     any       other         county             in New          York.

                            ..
                                                       Defendants'
                                 In sism,                                               motion           to        dismiss                 in DENIED.




                                 Preliminary                   Injunction


                                 Posedas                 requests              that        this         Court             exercise               its    discretion                 and       enforce            the     exclusive


                 forum       se!eétion                   provision             by        enjoining                 the         parties          and         requiring              litigation           only         in the     forum


                 agreed           upon            in the        Agreement.                        New          York             court         can       enjoin             a party           from        pursing            litigation


                 in another                júrisdiction               "[i]n     the        interest                of preventing                       duplicative                 litigation           that     might         lead          to



                 conflicting                 result,        and        to      prevent               the           waste             of     judicial          resources                  and        unnecessary                    legal

                 expenses.''                                                                                                                                                                              (15t
                                              Jay        Franco             & Sons               Inc.      v       G    Studios.               LLC,          34         AD3d         297,        29.8                Dept       2006).


                                                                                                                                                                                 shopping.5
                 Such        injunctions                     have             been            used            in       the       context               of     forum                                           Sqa      Jnterested


                                                                                                                                                                                     (15t
                 Underwriters                     at     Lloyds         v. H.D,Ï,                Ill Assocs.,                    213         AD2d            246,          247               Dept         1995)         (enjoining


                 Colorado                  action         brought              to evade                 New            tork           standards                   for     material           misrepresentations                              in


                 an    employment                         contract);                IRB-Brasil                     Ressequros,                         59    AD3d             at     367        (enjoining             paity       from


                 pursuing                 litigation        in Brazil           under             Brazilian                    law     to evade              governing                 law      clause           providing             that


             . New          York            law        applied).                    .



                                 Moreover,                  New        York             courts          have            endorsed                the         use         of anti-suit            injunctions             toenforce


                 forum         selection                 clauses.             See         Indosuez                     Int'I     Fin.,       B.V.       v Nat'I            Reserve              Bank,          304     AD2d           429,




                                 6
                                      While
                                     Puerto Rico does appear         to have some laws that could appeal to Defandañts             in this case,
                 the Court   is not concluding      that Defendants     herein engagêd    in forum shopping.     It is üñcGñtravsitsd      that
                 the COVID-19       paadsrñ|c    precluded    Defendeñts     from commencing      an action in New York on May 8, 2020.
                 There is no indication      that Defendants     sought to commence       this action in New York as an emergency
                 application   during the court shutdown,         but nevertheless,   the Court declines    to cone!ude    that Defêñdants
                 sought        out the Puerto                  Rico     forum            solely         because                of laws        more       favarable            to their       litigation        pcsiticñ.




                                                                                                                         27 of 29
                                                                                                                         25 of 27
[FffjRfh"                                                                                                                                                                                                            m1steW2m996$1Mbis6
                                                                                                                                                                                                                     INDEX NO. E2020003156
 FILED: MONROE
        MONROE COUNTY
               COUNTY CLERK
                      CLERK 07/17/2020
                            07/17/2020 02
                                       02:47
                                          :32 PM
                                              P
NYSCEF DOC. 20-12094-mew
N¶tM.FEEFPM5NEf
                NO. 71E COUNTY Doc 12-3
                                 CLERK
                                                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                    Os r a0
                                                                                                 07/09/2020Pg 29 of 30      PM
                                                                                                                                    RECEIVEDExhibit     3 07/17/2020
                                                                                                                                    RECEIN1MReMS113|E29tARgignielgitao2o
                                                                                                                                                NYSCEF:
    NYSCEF   DOC.      NO.          65                                                                                                                                                        RECEIVED                 NYSCEF:                  07/09/2020




                                                                                                                            -20-


                             (1't
                    430              Dept         2003)                                    the        grant      of a preliminary                      inunction               to enjoin             litigation             brought                          .
                                                                  (affirming


                    in violation                of "mandatory                    choice               of law       and        forum             selecticñ             clauses");                 Pers.           Sportwear                 v


                                                                                    (1"
                    Silverstein,                 91      AD2d           507                    Dept           1982)         (deciding               that         a "preliminary                     injunction                on     the


                    basis       of the           forum            select|ûñ               clause              contaiñêd                 within       the         agreement                   between                 the     parties


                    was      an      appropriate                    exercise               of     discretion").


                                    Here,         sophisticated                     real        estate          entities            agreed          to have             the     sale         of property                   in Puerto


                                                                                                                                           forum."
                    Rico       governed                   by      New       York           Iaw         in a New               York                              It bears             noting          that        three         of    the


                    causes              of    action           brought              by     Defendant                   in the           Puerto            Rico        action           are       brought               under          the


                    Puerto           Rico             Civil      Code,           invoking,                for         example,               the        doctrine               of     rebus           sic        stantibus,                a


                    doctrine             that         does        not     exist           in     New          York.         Rebus           sic     stantibus                 allows          a court             to       rewrite          a


                    contract             to     a supposedly                    fair       price.         If the        Puerto             Rico         Action           proceeds                to judgment                    there


                    is a chance                  that         Deferidants                  could          achieve             a result             that         would          not     have          had         any        basis       to


                    occur           under             New         York         law,            thus      fundamentally                           undermining                    the      certainty                   the      parties


                    contracted                  for      when           they         agreed              on      the        application                 of      New           York       law         and         a     New          York


                    forum.

                                                                                                                        Posadas'
                                    Accordingly,                    the        Court            GRANTS                                             application                 for     an        anti-suit             injunction



                    restraining                  Defendants                     from            initiating             or     continuing                   to      prosecute                  any        action,              suit      or



                    proceeding                    arisihg           out        of        the      Agreement                        or     any       amendment                        .thereto,              or       any       of      the


                    transactions                  contemplated                       thereby,                 in any        court        outside             of the      State         of New            York,             including

                                                                               Defendants'
                    the      Puerto             Rico          Action.                                          application                for     an       order        vacatiñg              the      TRO             previously


                    issued           in this           matter           is DENIED.




                                    8
                                   The provision,    as set forth supra, allows                                             for exclusive              jurisdicti0ñ            in New         York     State          Suprerne
                    Court      and the federal    court located  in the Southern                                              District       of New York.




                                                                                                                       28
                                                                                                                       26 of 27
                                                                                                                          of 29
FILED:
[Fft    MONROE COUNTY
    B 03MONROE COUNTY CLERK
                      CLERK 07/17/2020
                            07 /17 /2020 02:47
                                         02 : 3 2 PM
                                                                                                                                                                                        INDEX     NO.E2‰==*‡™b
                                                                                                                                                                                        INDElex11tp    E2020003156
                                                                                                                                                                                                               156
                                                  PMl
NYSCEF
N      DOC. 20-12094-mew
            NO. 71                                Doc 12-3                    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                 RECEIVED   Exhibit
                                                                                                                              NYSCEF:3 07/17/2020
                                                                                                                 RE CEIM IBIRE2diTMLQÔ   $E115402 0
                                                                                     Pg 30 of 30



                                                                                                    -21-


                        Pcsadas              further         seeks         an order         requiring         Defendants                 to expunge                or obtain              a release


          of    any      lis   pendens,                or    the     equivalent             thereof,         issues            in or     as     a result           of        the      Puerto     Rico


          Action,         as     well   as      requiring             Defendants              to obtain            dissiiissal           of     the    Puerto                Rico      Action.     For

                                                                                                              Posadas'
          the     reasons           stated         herein,           the     Court        GRANTS                                       motion         in that           regard.




                                                                                          CONCLUSION


                        Based           upon           all    of     the     foregoing,            it is the         Decision             and         Order             of     this     Count    that


                                                                                                            Defendants'
          Plaintiff's          requested               relief        is GRANTED,                   and                                  cross         motion            is DENIED.


                        Accordingly,               and          as     the     prevailing           party,         Plaintiff       is directed                to    E-file            a Proposed


          Order         within      thirty       days.




                        Signed          at     Rochester,                  New    Yörk        on     July     9, 2020.




                                                                                     HON           RABLE            J.    SCOTT               ODORISI

                                                                                     Sup         me        Court         Justice




                                                                                                2 7 of
                                                                                                29  o f 29
                                                                                                        27
